Exhibit 10.1

 

COMMON STOCK REPURCHASE AGREEMENT

 

THIS COMMON STOCK REPURCHASE AGREEMENT (this “Agreement”) is made as of
December 21, 2005 by and among PCA Holdings LLC, a Delaware limited liability
company (the “Seller”), and Packaging Corporation of America, a Delaware
corporation (the “Company”).

 

WHEREAS, the Seller is the owner of 44,098,010 shares of Common Stock, par value
$0.01 per share (the “Common Stock”), of the Company;

 

WHEREAS, the Seller and the Company have entered into an Underwriting Agreement,
dated as of December 15, 2005 (the “Underwriting Agreement”), with Goldman
Sachs & Co., as representative of the several underwriters named therein
(collectively, the “Underwriters”) pursuant to which the Seller has agreed to
sell, and the Underwriters have agreed to purchase, in a firm commitment
underwriting, 17,825,000 shares of Common Stock (which amount includes 2,325,000
shares of Common Stock purchased by the Underwriters pursuant to their exercise,
in full, of the over-allotment option) (the “Secondary Offering”), at a purchase
price of $20.69 per share (representing the price per share set forth in the
Underwriting Agreement);

 

WHEREAS, concurrently with the closing of the Secondary Offering, the Seller
desires to sell to the Company, and the Company desires to buy directly from the
Seller an aggregate of 4,500,000 shares of Common Stock (the “Shares”); and

 

WHEREAS, the sale of the Shares by the Seller and the purchase of the Shares by
the Company is conditioned upon the closing of the Secondary Offering.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.             Sale of Shares and Closing.

 

(a)           Sale of the Shares.  On the Closing Date, immediately following
the closing of the Secondary Offering, and upon the terms and conditions set
forth in this Agreement, the Seller shall sell, transfer, and assign to the
Company, and deliver certificates representing, the Shares, and the Company
shall purchase from the Seller, all of the right, title, and interest in and to
the Shares.

 

(b)           Deliveries by the Company.  On the Closing Date, the Company shall
deliver to the Seller (i) a cashier’s check or wire transfer of immediately
available funds to a bank account designated by the Seller in the amount of
$93,105,000, representing the price per share set forth in the Underwriting
Agreement, and (ii) such other documents relating to the transactions
contemplated by this Agreement as the Seller or its special counsel may
reasonably request.

 

(c)           Deliveries by the Seller.  On the Closing Date, the Seller shall
release the Shares to the Company pursuant to an executed letter of direction
delivered to the Company’s transfer agent prior to the Closing Date, and
(ii) such other documents relating to the transactions contemplated by this
Agreement as the Company or its special counsel may reasonably request.

 

(d)           Company to Cancel Shares.  Upon the valid transfer of the Shares
from the Seller to the Company, all certificates evidencing the Shares shall be
cancelled by the Company.

 

--------------------------------------------------------------------------------


 

2.             The Closing.  The closing of the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Kirkland & Ellis LLP in
Chicago, Illinois at 10:00 a.m. on the date hereof (the “Closing Date”), or at
such other place or on such other date as may be mutually agreeable to the
Seller and the Company.

 

3.             Representations and Warranties of the Seller.  The Seller hereby
represents and warrants to the Company that:

 

(a)           Ownership.  All of the Shares are owned of record and beneficially
by the Seller, and the Seller has good and marketable title to the Shares, free
and clear of all security interests, claims, liens, pledges, options,
encumbrances, charges, agreements, voting trusts, proxies, and other
arrangements or restrictions whatsoever (“Encumbrances”), other than pursuant to
applicable securities laws.

 

(b)           Authorization; No Breach.  The execution, delivery and performance
of this Agreement and all other agreements contemplated hereby to which the
Seller is a party have been duly authorized by the Seller.  This Agreement and
all other agreements contemplated hereby each constitutes a valid and binding
obligation of the Seller, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws affecting creditors’ rights generally and limitations
on the availability of equitable remedies.  The execution and delivery by the
Seller of this Agreement and all other agreements contemplated hereby to which
the Seller is a party, and the fulfillment of and compliance with the respective
terms hereof and thereof by the Seller, do not and shall not conflict with or
result in a breach of the terms, conditions or provisions of, or require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative or governmental body pursuant to, its limited liability
company operating agreement or any material law, statute, rule or regulation to
which the Seller is subject, or any material agreement, instrument, order,
judgment or decree to which the Seller is subject, except where any such
condition would not have a material adverse effect on the Seller or its ability
to perform its obligations hereunder.  The Seller has full right, power and
authority to sell, assign, transfer and deliver the Shares to be sold by the
Seller hereunder.

 

4.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Seller that:

 

(a)           Authorization; No Breach.  The execution, delivery and performance
of this Agreement and all other agreements contemplated hereby to which the
Company is a party have been duly authorized by the Company.  This Agreement and
all other agreements contemplated hereby each constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws affecting creditors’ rights generally and limitations
on the availability of equitable remedies.  The execution and delivery by the
Company of this Agreement and all other agreements contemplated hereby to which
the Company is a party, and the fulfillment of and compliance with the
respective terms hereof and thereof by the Company, do not and shall not
conflict with or result in a breach of the terms, conditions or provisions of,
or require any authorization, consent, approval, exemption or other action by or
notice to any court or administrative or governmental body pursuant to, its
certificate of incorporation or bylaws or any material law, statute, rule or
regulation to which the Company is subject, or any material agreement,
instrument, order, judgment or decree to which the Company or any subsidiary is
subject, except where any such condition would not have a material adverse
effect on the Company or its ability to perform its obligations hereunder.

 

2

--------------------------------------------------------------------------------


 

5.             General Provisions.

 

(a)           Survival of Representations.  All representations and warranties
contained herein or made in writing by any party in connection herewith shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, regardless of any investigation made by a
party or on its behalf.

 

(b)           Expenses.  The parties will each pay their own costs and expenses
(including attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation and consummation of this Agreement and the transactions
contemplated hereby.

 

(c)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(d)           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Agreement.

 

(e)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by any of
the parties hereto and their respective successors and assigns (including
subsequent holders of Shares).

 

(f)            Descriptive Headings; Interpretation.  The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.  The use of the word “including” in this Agreement shall be
by way of example rather than by limitation.

 

(g)           Choice of Law.  The corporate law of the State of Delaware will
govern all questions concerning the relative rights of the Company and its
stockholders.  All other questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by and
construed in accordance with the internal laws of the State of Illinois, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Illinois or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Illinois.

 

(h)           Waiver of Trial By Jury.  Each of the parties to this Agreement
irrevocably and unconditionally waives the right to a trial by jury in any
action, suit or proceeding arising out of, connected with or relating to this
Agreement, the matters contemplated hereby, or the actions of the parties in the
negotiation, administration, performance or enforcement of this Agreement.

 

(i)            Remedies.  Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorneys’ fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor.  The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party in its
sole discretion may apply to any court of competent jurisdiction (without
posting any bond or deposit) for specific performance and/or other injunctive
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

(j)            Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

PCA HOLDINGS LLC

 

 

 

 

 

 

By:

/s/ Samuel M. Mencoff

 

Name:

Samuel M. Mencoff

 

Title:

Managing Director

 

 

 

 

 

 

 

PACKAGING CORPORATION OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Paul T. Stecko

 

Name:

Paul T. Stecko

 

Title:

Chairman and Chief Executive Officer

 

Signature Page to Common Stock Repurchase Agreement

 

--------------------------------------------------------------------------------